          Case 7:14-cr-00768-VB Document 445 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARNELL KIDD,
                                 Petitioner,                      20-CV-3837 (VB)

                     -against-                                    14-CR-0768 (VB)
UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C. § 2255
                                 Respondent.

VINCENT L. BRICCETTI, United States District Judge:

        The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

        The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

        By July 20, 2020, the U.S. Attorney’s Office shall file an answer or other pleadings in

response to the motion. By August 20, 2020, petitioner shall file a response. Absent further order,

the motion will be considered fully submitted as of that date.

        All further papers filed or submitted for filing must include both the criminal docket

number and the civil docket number and must be docketed in both the criminal case and civil

case.

        Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A(a)(2)(B), the Court appoints

Kerry A. Lawrence, Esq., who represented petitioner in the underlying criminal case, as

petitioner’s attorney for purposes of this Section 2255 motion. Mr. Lawrence is directed to file

his notice of appearance in the civil case as soon as possible.




                                                 1
         Case 7:14-cr-00768-VB Document 445 Filed 05/18/20 Page 2 of 2



      Chambers will mail a copy of this order to petitioner at the following address:

      Darnell Kidd
      Reg. No. 72502-054
      USP McCreary
      P.O. Box 3000
      Pine Knot, KY 42635

Dated: May 18, 2020
       White Plains, NY
                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                               2
